Citation Nr: 0300930	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  99-23 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUE

Entitlement to an increased disability rating for 
bilateral hearing loss, rated as noncompensably (zero 
percent) disabling prior to June 10, 1999, and as 30 
percent disabling from June 10, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from May 1986 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the veteran's claim 
for an increased (compensable) rating for his service-
connected hearing loss.  The veteran filed a timely appeal 
to this adverse determination.

The Board notes that in April 2002, following the receipt 
of private audiometric testing reports, the RO issued a 
rating decision which increased the disability evaluation 
for the veteran's service-connected bilateral hearing loss 
to 30 percent disabling, effective June 10, 1999, the date 
of a VA regulation change which provided for an increased 
rating for the veteran's particular pattern of hearing 
loss.  The Board notes that in a claim for an increased 
rating, "the claimant will generally be presumed to be 
seeking the maximum available benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit 
is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
There is nothing in the record to show that the veteran 
expressly stated that he was only seeking a 30 percent 
rating for his disorder.  In addition, the increased 
rating to 30 percent was not made effective for the entire 
appeal period at issue.  Finally, there is no written 
withdrawal of this issue under 38 C.F.R. § 20.204 (2002).  
Therefore, the issue of an increased rating for bilateral 
hearing loss remains in appellate status.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.

2.  The average pure tone decibel losses and speech 
discrimination percentages from the March 1996 VA 
audiometric testing convert to Roman numeral designations 
set forth in 38 C.F.R. § 4.85, Table VI as level II 
hearing in the right ear and level II hearing in the left 
ear.

3.  The average pure tone decibel losses and speech 
discrimination percentages from the February 1998 VA 
audiometric testing convert to Roman numeral designations 
set forth in 38 C.F.R. § 4.85, Table VI as level II 
hearing in the right ear and level II hearing in the left 
ear.

4.  The average pure tone decibel losses and speech 
discrimination percentages from the November 1998 private 
audiometric testing convert to Roman numeral designations 
set forth in 38 C.F.R. § 4.85, Table VI as level II 
hearing in the right ear and level II hearing in the left 
ear.

5.  The veteran exhibits an exceptional pattern of hearing 
impairment in both ears under 38 C.F.R. § 4.86(a), 
allowing for the use of 38 C.F.R. § 4.85, Table VIa. 

6.  The average pure tone decibel losses and speech 
discrimination percentages from the November 1998 private 
audiometric testing convert to Roman numeral designations 
set forth in 38 C.F.R. § 4.85, Table VIa as level VI 
hearing in the right ear and level VI hearing in the left 
ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation 
for bilateral hearing loss prior to June 10, 1999 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7 
(2002); 38 C.F.R. § 4.85, Diagnostic Code 6101 (as in 
effect prior to June 10, 1999); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159). 

2.  The schedular criteria for an evaluation in excess of 
30 percent for bilateral hearing loss from June 10, 1999 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7 
(2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (as in 
effect prior to and subsequent to June 10, 1999); 38 
C.F.R. § 4.86 (effective June 10, 1999); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

Among its other provisions, the VCAA redefines the 
obligation of VA with respect to the duty to assist.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  First, VA has a 
duty to notify the veteran and his representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his or her claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  

In the present case, the Board concludes that VA's 
redefined duty to assist and duty to notify have been 
fulfilled to the extent practicable.  The Board finds that 
the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, as well as 
notice of the specific legal criteria necessary to 
substantiate his claim.  The Board concludes that 
discussions as contained in the initial rating decision 
dated in May 1998, in the statement of the case (SOC) 
issued in September 1998, in the supplemental statement of 
the case (SSOC) issued in June 2002, and in correspondence 
to the veteran have provided him with sufficient 
information regarding the applicable regulations regarding 
the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter 
to the veteran dated in October 2002, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  The 
RO described the evidence needed to establish the 
veteran's claim, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board finds, therefore, that such 
documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate the veteran's claim.  As the RO has 
completely developed the record, the requirement that the 
RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  The Board concludes 
that VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at 
this time, all relevant facts have been properly developed 
with respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this 
issue has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, two 
post-service VA audiological reports, including 
audiometric testing, a private audiometric report, and 
several personal statements made by the veteran in support 
of his claim.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  The Board is not aware of any additional relevant 
evidence that is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and 
would otherwise be unproductive.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burden on 
VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts 
to assist the veteran in attempting to substantiate his 
claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Relevant Laws and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of 
record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment 
of hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests 
in the frequencies 500, 1,000, 2,000, 3,000 and 4,000 
cycles per second.  To evaluate the degree of disability 
for bilateral service connected hearing loss, the rating 
schedule has established eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§ 4.85(h), Table VI (2002).  The assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992); 
38 C.F.R. § 4.85(h), Table VII (2002).

Effective June 10, 1999, certain regulatory changes were 
made to the criteria for evaluating audiological 
disabilities, as included in 38 C.F.R. §§ 4.85-4.87 
(1999).  See 64 Fed. Reg. 25202- 25210 (1999).  Generally, 
when the laws or regulations change while a case is 
pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  But see 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  As the 
veteran's claim for an increased rating for his bilateral 
hearing loss was pending at the time of the regulation 
change, these revised regulations are for application in 
the veteran's claim, and he was advised of the new rating 
criteria in the supplemental statement of the case 
provided to him in June 2002.  

Under the regulations in effect beginning June 10, 1999, 
an examination for hearing impairment must be conducted by 
a state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids. 

In addition, under the newly-created provisions of 38 
C.F.R. § 4.86(a), when the puretone threshold at each of 
the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.

Factual Background

In March 1996, the veteran underwent a VA audiological 
examination.  The results of this examination showed the 
veteran's pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
70
70
LEFT
55
60
65
60
70

Pure tone threshold levels averaged 64 decibels for the 
right ear and 64 decibels for the left ear.  Speech 
audiometry testing revealed speech recognition ability of 
94 percent in the right ear and of 94 percent in the left 
ear. 

The veteran again underwent a VA audiological examination 
in February 1998.  The results of this examination showed 
the veteran's pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
65
65
LEFT
50
60
65
65
65

Pure tone threshold levels averaged 58 decibels for the 
right ear and 63 decibels for the left ear.  Speech 
audiometry testing revealed speech recognition ability of 
100 percent in the right ear and of 100 percent in the 
left ear. 

The veteran has also submitted the results of audiometric 
testing conducted in November 1998 by Desert Ear, Nose and 
Throat Medical Group, Inc., a private health care 
facility.  While these findings are represented in 
uninterpreted graph form, it appears that the pure tone 
thresholds, in decibels, were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
80
75
LEFT
60
65
65
75
80

Pure tone threshold levels averaged 72 decibels for the 
right ear and 71 decibels for the left ear.  Speech 
audiometry testing revealed speech recognition ability of 
100 percent in the right ear and of 92 percent in the left 
ear. 

Analysis 

I.  Increased Disability Rating Prior to June 10, 1999

Prior to June 10, 1999, the veteran underwent two VA 
audiological tests in which hearing in both ears was 
evaluated.  Applying 38 C.F.R. § 4.85, Table VI to the 
results of the audiological testing in March 1996 results 
in level II hearing in the right ear and level II hearing 
in the left ear.  Applying these numeric designations to 
determine the percentage evaluation for hearing impairment 
found in Table VII, level II hearing in the right ear and 
level II hearing in the left ear warranted a 
noncompensable (zero percent) rating under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (as in effect prior to June 
10, 1999).

Similarly, applying 38 C.F.R. § 4.85, Table VI to the 
results of the audiological testing in February 1998 
results in level II hearing in the right ear and level II 
hearing in the left ear.  Applying these numeric 
designations to determine the percentage evaluation for 
hearing impairment found in Table VII, level II hearing in 
the right ear and level II hearing in the left ear again 
warranted a noncompensable (zero percent) rating under 38 
C.F.R. § 4.85, Diagnostic Code 6100 (as in effect prior to 
June 10, 1999).

Although the new criteria at 38 C.F.R. § 4.86(a)(b) are 
arguably more favorable to the veteran in this case, the 
effective date rule established by 38 U.S.C.A. § 5110(g) 
(West 1991) prohibits the application of any liberalizing 
rule to a claim prior to the effective date of such law or 
regulation.  Id.  In other words, the effective date for 
the assignment of any increased rating for the veteran's 
bilateral hearing loss pursuant to the newly enacted § 
4.86(a)(b) may be no earlier than June 10, 1999, the 
effective date of the liberalizing regulation.  The Board 
must apply only the earlier version of the regulation for 
the period prior to the effective date of the change.  
VAOPGCPREC 3-2000 (2000).  Accordingly, as the application 
of the earlier version of the regulation for the period in 
question indicates that the veteran's hearing loss 
disorder warranted no more than a noncompensable (zero 
percent) rating, the veteran is not entitled to an 
increased rating for his service-connected bilateral 
hearing loss prior to June 10, 1999.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

II.  Increased Disability Rating from June 10, 1999

As noted above, during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases of the ear and other sense organs were revised, 
effective June 10, 1999.  See 38 C.F.R. §§ 4.85-4.87a; 64 
Fed. Reg. 25202- 25210 (1999).  Because the veteran's 
claim was filed before the regulatory change occurred, he 
would be entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA's General Counsel has held that where a 
law or regulation changes during the pendency of a claim 
for increased rating, the Board should first determine 
whether the revised version is more favorable to the 
veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation. 

The Board observes that summary information accompanying 
the regulatory changes to the rating criteria for 
evaluating audiological disabilities specifically 
indicates that, except for certain "unusual patterns of 
hearing impairment," the regulatory changes do not 
constitute liberalizing provisions.  64 Fed. Reg. 25202- 
25210.  The "unusual patterns of hearing impairment" 
include cases where the pure tone thresholds at each of 
the four specified frequencies (1,000, 2,000, 3,000 and 
4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 
70 decibels or more at 2,000 Hertz.  In this case, for the 
reasons discussed below, the Board finds that the revised 
regulations referable to the evaluation of hearing loss 
are more favorable to the veteran.  Indeed, the Board 
observes that these revised rating criteria were 
specifically added to address the precise pattern of 
hearing loss that the veteran exhibits.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  As in the old regulations, to 
evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from level I for essentially normal acuity through level 
XI for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and 
the puretone threshold average, as contained in a series 
of tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1,000, 
2,000, 3,000, and 4,000 Hertz, divided by four.

Under the revised 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

In this case, the results of private audiometric testing 
in November 1998 indicate that the veteran's puretone 
threshold frequencies at each of the four specified 
frequencies was in excess of 55 decibels for both the 
right and left ears.  Applying Table VI to the November 
1998 private examination results, the veteran has 
designation II in the right ear and designation II in the 
left ear.  However, applying Table VIa to the November 
1998 private examination results, the veteran has 
designation VI in the right ear and VI hearing in the left 
ear.  As the designations from Table VIa are higher, they 
are for application in this case.  Applying these numeric 
designations to determine the percentage evaluation for 
hearing impairment found in Table VII, level VI hearing in 
the right ear and level VI hearing in the left ear 
warrants a 30 percent evaluation under 38 C.F.R. § 
4.86(a), Diagnostic Code 6100 (effective June 10, 1999) of 
the new regulations.  Therefore, the Board finds that a 30 
percent rating is the appropriate rating for the veteran's 
bilateral hearing loss as of June 10, 1999, the date of 
the VA regulation change which created, and allowed the 
use of, Table VIa.

III.  Conclusion

Based on the foregoing, the Board finds that entitlement 
to an increased (compensable) evaluation for bilateral 
hearing loss from prior to June 10, 1999 is not warranted 
under the old regulations, and an evaluation in excess of 
30 percent from June 10, 1999 is not warranted under 
either the old or new regulations.  See VAOPGCPREC 3-2000; 
38 U.S.C.A. § 5110(g).  While the Board has considered the 
veteran's arguments in this case, the evidence clearly 
weighs against the assignment of increased ratings. 

The Board has considered the veteran's contention, as set 
forth in his VA Form 9 substantive appeal, received by VA 
in November 1999, that his hearing loss should be rated at 
a higher disability level because his private audiologist 
determined that he was suffering from "moderate to severe 
almost profound hearing loss."  However, although the 
veteran's contention is credible, it may not serve to 
establish entitlement to a higher rating for hearing loss 
because "...disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. at 349.  It is the numerical test results, not a 
descriptive phase, such as "moderate to severe almost 
profound," that determines the evaluation.  Here, such 
mechanical application establishes that a noncompensable 
rating is warranted prior to June 10, 1999, and a 30 
percent rating is warranted from June 10, 1999.

The Board would point out that its denial of the instant 
claims is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet. App. 88, 96 (1996), the Court held that the Board 
does not have jurisdiction to assign an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999) in the first instance.  The Board 
finds that the evidence with respect to the service-
connected bilateral hearing loss does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2002).  While 
the veteran has claimed that his hearing loss is quite 
severe, there has been no assertion or showing that the 
disability under consideration has caused marked 
interference with employment (i.e., beyond that already 
contemplated by the 30 percent evaluation assigned from 
June 10, 1999) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss prior to June 10, 1999 
is denied.

Entitlement to a disability rating in excess of 30 percent 
for bilateral hearing loss from June 10, 1999 is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

